UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 22, 2016 RIGHTSIDE GROUP, LTD. (Exact name of Registrant as specified in its charter) Delaware 001-36262 32-0415537 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 5808 Lake Washington Blvd. NE, Suite 300 Kirkland, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 298-2500 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On August 22, 2016, Rightside Group, Ltd. (“Rightside”) and Google Inc. (“Google”) entered into the Google Services Agreement (the “Agreement”), effective as of August 1, 2016.The Agreement replaces in its entirety the current Google Services Agreement (the “Prior Agreement”) between Rightside and Google, which expired on August 1, 2016. Under the Agreement, Rightside may implement advertising links provided by Google’s AdSense for Domains service on domain names owned by Rightside or certain of Rightside’s customers with which Rightside has revenue sharing arrangements.Pursuant to the terms of the Agreement, Rightside will generate revenues when consumers click through listings to or otherwise view Google advertisers’ advertisements. In general, the material terms of the Agreement are substantially similar to the Prior Agreement, including compliance with Google’s policies, maintenance of service obligations and mutual indemnification provisions.The other changes in the Agreement consist of revisions to Google’s form of service agreement and minor changes to the legal terms of the Agreement.The Agreement has a term of two years and contains customary termination provisions.
